DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 18-20, 23, 29-32 and 35 are objected to because of the following informalities:  in claims 18, 19, 30, and 31 (on line 2 or 3), the units “g/m2” should read “g/m2”; in claims 20, 23, 32 and 35 (on line 6 or 7), “sur-face” should read “surface”; and on line 8 of claim 29, “dis-posed” should read “disposed”.  Appropriate correction is required.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-19, 29-31 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trouilhet (USPN 6,224,973, related to WO01/17772 cited on IDS filed 8/19/2020.)  Trouilhet discloses a multilayer sheet suitable as a sealable lid for closing foodstuff containers or blister 2, the total combined thickness of the tie-layer and seal layer is equivalent to 3-20g/m2, preferably 6-14 g/m2, and the multilayer sheet is prepared by extrusion or coextrusion coating as in instant claim 41 (Entire document, particularly Abstract, Col. 1, lines 5-10; Col. 2, lines 16-67).  Trouilhet specifically discloses an example comprising an aluminum foil “base sheet layer”, a maleic anhydride grafted PP coextrudable “tie layer comprising polyolefin” having a thickness of 6 µm, and a PP peel/seal “welding” layer having a thickness of 12 µm formed by coextruding the tie layer and the PP seal layer onto the aluminum foil (Example 10), thereby anticipating instant claims 17, 29 and 41.  With regards to instant claims 18-19 and 30-31, as noted above, Trouilhet discloses that the total thickness of the combination of the tie-layer and the seal layer is preferably 6-14 g/m2, with various examples falling within the claimed range(s) (given known densities for the cited polymers), and given that Trouilhet specifically discloses an example structure of Al/polyolefin tie/PP, as noted above, which based upon the recited thicknesses, has an estimated combined coating weight of the coextruded layers of about 16g/m2, Trouilhet discloses the claimed invention as recited in instant claims 18-19 and 30-31 with sufficient specificity to anticipate the claimed invention as recited in instant claims 18-19 and 30-31.
Claims 17, 25 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le Du (US2002/0034649).  Le Du discloses a multilayer lid or cover for sealing a container wherein the cover (4) comprises an aluminum foil layer as a metal substrate layer (5), an extrudable polyolefin binder layer (6), and an optional polypropylene layer (7) to be sealed to the container by anticipating instant claim 25.
Claims 17, 25, 26, and 41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Malovic (US2021/0106497.)  Malovic discloses a press-through package produced from a film or laminate comprising the layer structure of: (a) polyethylene terephthalate layer of 4-30 micron thickness (reading upon the claimed “welding layer”, particularly as recited in instant claim 26); (b) a polyethylene layer of 6-16g/m2 application weight (reading upon the claimed “at least one tie layer comprising polyolefin”); (c) an aluminum layer having a thickness of 4-25 microns, preferably 5-22 microns, and especially 6-20 microns (reading upon the claimed “aluminum base sheet layer” and particularly having a thickness as recited in instant claim 25); and (d) a polyethylene or SURLYN layer; wherein the film is produced by extruding and combining the layers, particularly by coextruding the polyethylene layer (b) with the polyethylene terephthalate layer (a) onto and/or combining with the aluminum layer (c) as in instant claim 41 and may be by anticipating instant claims 17, 25, 26, and 41.
 Claims 17, 20-23, 25, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams (US2005/0037162).  Adams discloses a paperboard laminate for food packaging comprising “an exterior coating of polyethylene applied onto the outer surface of paperboard substrate; a barrier layer of aluminum foil, EVOH, polyamide or PET applied directly or indirectly onto the paperboard and tie and other sublayers which may or may not contain inorganic filler applied intermediate the barrier layer and the innermost food contact layer which may or may not contain filler” (Abstract); wherein Adams specifically discloses that the food contact layer is a sealable polyolefin layer that may comprise PP (reading upon the claimed “welding layer”, Paragraph 0034), and that a polyolefin tie layer or two polyolefin intermediate or tie layers may be provided between the barrier layer or aluminum foil (reading upon the claimed aluminum base sheet layer) and the polyolefin or PP food contact layer as shown in example structure F (as in instant claim 27) which also comprises a polyolefin or polyethylene tie layer between the paperboard substrate and the aluminum foil, wherein Adams also discloses that such tie layers can be achieved by either coextrusion or by standard lamination or extrusion lamination process (Entire document, particularly as noted above and Paragraphs 0028, 0038, and 0043-0045; Claims 8-10, 14, and 22; Figs. 2-4).  Hence, with regards to the claimed sheet laminate, Adams discloses a laminate structure anticipating the claimed sheet laminate as recited in instant claims 17, 20, 22, 23, and 27, wherein it is noted that the claimed “for being used as a by anticipating instant claim 25 (Paragraph 0034 including table of example structures, particularly Example F).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-42 are rejected under 35 U.S.C. 103 as being unpatentable over Pasbrig (US2007/0068842) in view of Nageli (US2006/0257648), Brandl (US2016/0159541), Riis (US2015/0283029), or Adams (US2005/0037162).  Pasbrig discloses a cover film for press through blister packages for child-proof and elderly-friendly packaging of medicaments and medical products, wherein the cover film comprises an aluminum film that is 5 to 30 microns thick, preferably 7 to 30 microns thick, in a soft (annealed) or hard state or of defined hardness (reading upon the claimed “aluminum base sheet layer” of instant claims 17, 29 and 41, as well 2 coat weight, and extrusion laminated on a second 2 extrusion adhesive layer (Paragraphs 0002-0007 and 0030; Examples).
Hence, in terms of claimed invention as recited in instant claims 17, 29 and 41, Pasbrig discloses a sheet laminate for being used as a puncturable top web for a blister package (as in instant claim 17) and a blister package (as in instant claim 29) with a blister package bottom web comprising cavities for containing a product that is sealed therein by the top web being sealed to the blister package bottom web, wherein the sheet laminate of the top web comprises an “aluminum base sheet layer” and a “welding layer” comprising polyester or polypropylene laminated to the aluminum base sheet layer such as by extrusion lamination but does not disclose that the extrusion laminating adhesive comprises polyolefin, or more specifically, does not disclose that the polyester or polypropylene “welding layer” is coextrusion coated on the aluminum base sheet layer via at least one tie layer comprising polyolefin as instantly claimed.  However, it is first noted that the claimed “coextrusion coated on the base sheet” limitation as recited in instant claims 17 and 29 is a process limitation that as broadly recited does not provide any additional structural or material limitations to differentiate the claimed coextruded sheet material and blister package from the extrusion laminated sheet material and blister package broadly disclosed by Pasbrig given that Pasbrig discloses that the plastic film to be extrusion laminated to the aluminum film may be non-oriented such that upon extrusion lamination, the overall structure of the cover film as well as the interface between the layers of the invention taught by Pasbrig would be the same as in the claimed invention.  It is also noted that polyolefins are an obvious species of extrusion laminating adhesive or tie layer material in the art, as evidenced by Nageli (Abstract, Paragraphs 0001-0002, 0005, 0016-0018, 0021, and 0023 including table), or Brandl (Examples), or Riis (Paragraphs 0033 and 0067-0070), or more prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to simply substitute one known element for another to obtain predictable results, thereby rendering at least the product claims 17 and 29 obvious over the teachings of Pasbrig in view of Nageli, Brandl, Riis, or Adams.  In terms of the claimed coextrusion coating process, it further noted that each of Nageli, Brandl, Riis, and Adams discloses that the layers of the aluminum-containing packaging or lidding material may be adhered by standard laminating (e.g. lacquer/adhesive laminating), extrusion laminating or (co)extrusion coating (Nageli: Paragraphs 0008, 0017, and 0023 including table; Brandl: Paragraphs 0018-0019, 0084, Examples; Riis: Paragraph 0090-0091 and Examples; Adams: Paragraphs 0028 and 0045), such that coextrusion coating is a known, obvious functionally equivalent laminating method in the art to the laminating methods disclosed by Pasbrig, and given that coextrusion coating is known to reduce the number of process steps by simultaneously extruding the layers “on existing machines” instead of separately extruding a first layer or film and then extrusion laminating the first layer/film via a second extruded layer, the claimed invention as recited in instant claims 17, 29 and 41 would have been obvious over the teachings of Pasbrig in view of Nageli, Brandl, Riis, or Adams given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results.
With regards to instant claims 18-19 and 30-31, it is again noted that Pasbrig discloses that the polypropylene as the “welding layer” can have a film thickness as low as 6 microns, and 2 as well as lacquer coating weights of 0.1-10g/m2 or 0.5-5g/m2 wherein the lacquer coating may also be utilized as an adhesive layer in lacquer-laminated structures, Pasbrig provides a clear teaching and/or suggestion of a combined thickness or “accumulated distribution” of the adhesive/tie layer and the “welding layer” falling within the claimed ranges as recited in instant claims 18-19 and 30-31, wherein one having ordinary skill in the art would have been motivated to utilize any of the thicknesses and/or coat weights disclosed and/or suggested by Pasbrig to provide the desired properties for a particular end use of the cover film, particularly desired press through force, and hence the claimed invention as recited in instant claims 18-19 and 30-31 would have been obvious over the teachings of Pasbrig in view of Nageli, Brandl, Riis, or Adams.
With regards to instant claims 20-23, 32-35 and 42, as noted above, Pasbrig discloses that a paper layer or plastic film may be laminated or pasted to the first side of the aluminum film via an adhesive such as a water-based, solvent-based or solvent-free adhesive (Paragraphs 0012 and 0025), reading upon instant claims 23 and 35, and although Pasbrig does not recite that the paper layer is extrusion laminated as in instant claims 20, 32 and 42, given that extrusion lamination is an obvious, functionally equivalent laminating method in the art as evidenced by Nageli, Brandl, Riis, or Adams (as noted above), and also referenced by Pasbrig as an alternative method of laminating the plastic film to the second side of the aluminum film (Paragraph 0026), and that Pasbrig discloses the use of a “solvent-free adhesive” wherein an adhesive or tie layer of an extrusion lamination step is a “solvent-free adhesive”, it would have been obvious to one having ordinary skill in the art to utilize adhesion lamination or extrusion lamination to laminate the prima facie obviousness to combine prior art elements according to known methods to yield predictable results.  Thus, the invention as recited in instant claims 20-23, 32-35 and 42 would have been obvious over the teachings of Pasbrig in view of Nageli, Brandl, Riis, or Adams.
With regards to instant claims 24 and 36, it is again noted that Pasbrig clearly discloses that the aluminum film may be in a “soft” state which is known in the art to mean that the aluminum is annealed (Claim 2) thereby rendering instant claims 24 and 36 obvious over the teachings of Pasbrig in view of Nageli, Brandl, Riis, or Adams.
With regards to instant claims 25 and 37, as noted above, Pasbrig discloses that the aluminum film may have a thickness of 5-30 µm, preferably 7-30 µm, with examples comprising 9µm thick soft aluminum thereby reading upon and/or rendering obvious the claimed “less than 20µm” thickness and hence instant claims 25 and 37 would have been obvious over the teachings of Pasbrig in view of Nageli, Brandl, Riis, or Adams.
With regards to instant claims 26 and 38, Pasbrig discloses that the film laminated to the second side of the aluminum film may be a polyester as noted above, and more particularly recites PET in one of the example structures such that the use of PET (polyethylene terephthalate) as the polyester on the second or inner side of aluminum film, reading upon the claimed “welding layer” would have been obvious to one having ordinary skill in the art based 
With regards to instant claims 27 and 39, given that the claims do not require the two or more tie layers to be of different materials such that a single extruded tie layer would be equivalent to two or more tie sublayers having a total thickness equal to the single extruded tie layer thickness, the claimed invention as broadly recited in instant claims 27 and 39 would have been obvious over the teachings of Pasbrig in view of Nageli, Brandl, Riis, or Adams, wherein one skilled in the art would have been motivated to utilize any number of tie layers to provide the desired tie layer thickness and/or adhesion for a particular end use.
With regards to instant claims 28 and 40, Pasbrig discloses various example structures having a press through force ranging from 20 N to 105 N, as noted above, with other known structures utilized in European countries having a press through force of between 38 and 56 N, with a standard deviation of approximately 8N, and provides a clear teaching and/or suggestion that the cover film structure can be tailored to provide a desired low press through force in order to render the packaging senior-friendly as well as to prohibit bite through in order to render the packaging child-safe depending upon the different local legislative regulations (Entire document, particularly Pages 1-2).  Hence, although Pasbrig does not specifically recite that the press through force is measured in accordance with ASTM F1306-90 (1994) with a larger adapted sample size as in the claimed invention, given that ASTM F1306-90 (1994) is a known method for measuring press through force or slow rate penetration/puncture resistance of flexible films/laminates, wherein one skilled in the art would reasonably expect the larger specimen size to exhibit a higher penetration resistance than the standard sample size of ASTM F1306-90 (1994), a pressure through force of 20 N as disclosed by Pasbrig would read upon and/or suggest 
Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Walker (US2008/0251411) discloses a lid sheet for use in blister packs wherein the lid sheet may have various layer combinations with one example structure comprising an outer paper lid sheet bonded by a polyethylene extrusion coating to an aluminum foil lid sheet of 20 micron thickness; bonded to an inner lid sheet of peelable coextrusion coating having a coating weight of 15g/m2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        July 28, 2021